In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 14‐3359, 04‐3549, 06‐2905 
ERIC D. HOLMES, 
                                             Petitioner‐Appellant, 

                                v. 

RON NEAL, Superintendent, Indiana State Prison, 
                                       Respondent‐Appellee. 
                     ____________________ 

        Appeals from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
      Nos. 1:00‐cv‐01477‐SEB‐DML — Sarah Evans Barker, Judge  
      and 1:05‐cv‐01763‐LJM‐WTL — Larry J. McKinney, Judge. 
                     ____________________ 

     ARGUED MARCH 1, 2016 — DECIDED MARCH 22, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
   POSNER, Circuit Judge. In 1992 the petitioner, Eric Holmes, 
was  convicted  of  a  pair  of  murders  committed  three  years 
earlier,  and  the  following  year  he  was  sentenced  to  death. 
On  the  day  of  the  murders  he’d  gotten  into  an  argument 
with  a  co‐worker  at  the  Shoney’s  restaurant  where  he 
worked.  He  and  a  man  named  Michael  Vance  approached 
2                                  Nos. 14‐3359, 04‐3549, 06‐2905 


the  co‐worker and  two of the restaurant’s managers, one of 
whom  was  carrying  the  till  (containing  money)  out  of  the 
restaurant. They trapped the three in the foyer of the restau‐
rant, stabbed them multiple times, and took the till. Two of 
the victims died. 
    Holmes’s  conviction  and  sentence  were  affirmed  and 
post‐conviction relief was denied. Holmes v. State, 671 N.E.2d 
841  (Ind.  1996); State  v.  Holmes,  728  N.E.2d  164  (Ind.  2000). 
After  exhausting  state  remedies  he  sought  federal  habeas 
corpus, challenging his conviction and sentence on eighteen 
different grounds and also claiming that he wasn’t mentally 
competent  to  assist  his  lawyers  in  the  habeas  corpus  pro‐
ceeding. The district judge ruled that he was competent and 
having  done  so  denied  his  claims  on  the  merits.  He  ap‐
pealed, and we held that doubts of his competence remained 
of sufficient gravity to warrant further  consideration  by the 
district court, and so we remanded the case. Holmes v. Buss, 
506  F.3d  576  (7th  Cir.  2007).  On  remand  the  district  court 
again found Holmes competent and reinstated the denial of 
his  claims,  and  again  we  reversed,  this  time  instructing  the 
district court to suspend the habeas corpus proceeding “un‐
less  and  until  the  state  provides  substantial  new  evidence 
that Holmes’s psychiatric illness has abated, or its symptoms 
are  sufficiently  controlled,  to  justify  the  resumption  of  the 
proceeding.” Holmes v. Levenhagen, 600 F.3d 756, 763 (7th Cir. 
2010). In so ruling we relied in part on Rohan ex rel. Gates v. 
Woodford, 334 F.3d 803, 812–13 (9th Cir. 2003), a decision that 
“impl[ied]  a  right  to  competence  from  a  right  to  counsel.” 
On  remand  from  our  decision  in  Holmes  v.  Levenhagen  the 
district  court  granted  the  stay,  thereby  placing  the  habeas 
corpus proceeding in legal limbo. 
Nos. 14‐3359, 04‐3549, 06‐2905                                        3 


     So  matters  stood  until  2013,  when  the  respondent  (the 
current  superintendent  of  the  prison  in  which  Holmes  is 
held) moved the district court to lift the stay and dismiss the 
habeas corpus proceeding with prejudice, on the authority of 
the  Supreme  Court’s  then‐recent  decision  in  Ryan  v.  Gonza‐
les, 133 S. Ct. 696, 703 (2013). Contrary to the Ninth Circuit’s 
decision  in  Rohan,  Ryan  v.  Gonzales  rejected  “the  assertion 
that  the  right  to  counsel  implies  a  right  to  competence.” 
(Gonzales,  like  Holmes  in  our  case,  had  been  convicted  of 
murder and sentenced to death and had then sought habeas 
corpus in federal court.) The Supreme Court went on to say 
that “the District Court correctly found that all of Gonzales’ 
properly  exhausted  claims  were  record  based  or  resolvable 
as a matter of law, irrespective of Gonzales’ competence. The 
court therefore denied Gonzales’ motion for a stay. The Dis‐
trict Court did not abuse its discretion in so holding, because 
a  stay  is  not  generally  warranted  when  a  petitioner  raises 
only record‐based claims subject to 28 U.S.C. § 2254(d).” 133 
S.  Ct.  at  708  (citations  omitted).  Section  2254(d)  states  that 
“an  application  for  a  writ  of  habeas  corpus  on  behalf  of  a 
person in custody pursuant to the judgment of a State court 
shall not be granted with respect to any claim that was adju‐
dicated  on  the  merits  in  State  court  proceedings  unless  the 
adjudication of  the claim  (1) resulted  in a decision that was 
contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the  Su‐
preme  Court  of  the  United  States;  or  (2)  resulted  in  a  deci‐
sion that was based on an unreasonable determination of the 
facts in light of the evidence presented in the State court pro‐
ceeding.”  Because  “review  of  such  claims  ‘is  limited  to  the 
record  that  was  before  the  state  court  that  adjudicated  the 
claim  on  the  merits  …,  any  evidence  that  a  petitioner  might 
4                                   Nos. 14‐3359, 04‐3549, 06‐2905 


have  would  be  inadmissible.”  Ryan  v.  Gonzales,  supra,  133 
S. Ct. at 708 (emphasis added and citations omitted). 
    As  the  district  court  recognized  in  its  latest  decision  in 
the  present  litigation,  the  substantive  claims  presented  in 
Holmes’s  petition  for  habeas  corpus  are  “record‐based” 
claims.  The  substantive  claims  that  the  state  courts  had  re‐
solved  against  him  could  be  reconsidered  by  the  federal 
courts  only  on  the  basis  of  the  state‐court  record  and  thus 
only  as  authorized  by  section  2254(d).  Some  of  the  claims 
had  not  been  presented  to  the  state  courts,  yet  those claims 
too could be resolved on the basis of the state‐court record. 
    The Ryan decision approves denying a stay of the habeas 
corpus  proceeding  when  sought  on  the  ground  of  the  peti‐
tioner’s incapacity to consult with counsel until the petition‐
er’s recovery from the incapacity (which may never come). If 
an incompetent client is giving nonsensical orders to counsel 
and  otherwise  acting  contrary  to  his  or  her  own  best  inter‐
ests,  the  sensible  judicial  response  is  to  appoint  a  guardian 
rather than to stay the case ad infinitum, for “at some point 
the State must be allowed to defend its judgment of convic‐
tion.”  133  S. Ct.  at  709.  In  reliance  on  Ryan  the  respondent 
(the  prison  superintendent)  in  our  case  asked  the  district 
court to lift the stay of the habeas corpus proceeding and re‐
instate  the  earlier  dismissal  of  Holmes’s  petition  for  habeas 
corpus. The court obliged. 
    Holmes has appealed both rulings—his briefs run to 190 
pages.  The  appeal  from  the  decision  to  lift  the  stay  and 
therefore reinstate the dismissal of Holmes’s claims is dock‐
eted  as  No.  14‐3359  in  our  court,  and  the  appeal  from  the 
2004  order  dismissing  Holmes’s  claims  (the  order  that  was 
reinstated)  as  No.  04‐3549.  Although  no  guardian  has  been 
Nos. 14‐3359, 04‐3549, 06‐2905                                        5 


appointed to represent Holmes in this appeal, we decline to 
reinstitute the stay because all his claims can be decided on 
the  basis  of  the  state‐court  record,  as  we’ll  now  show.  (The 
third  appeal,  No.  06‐2905,  has  to  be  dismissed  for  lack  of 
federal  jurisdiction,  because  the  case  underlying  it  remains 
pending  in  the  district  court,  and  that  court  hasn’t  issued 
any appealable order.) 
    A number of Holmes’s claims have been defaulted—that 
is, not preserved in the state court proceedings—and so can’t 
be  reviewed  by  us  without  a  convincing  excuse  for  the  de‐
fault.  An  example  is  the  claim  that  the  prosecution  tried  to 
prevent blacks and women from serving on the jury, in part 
by questioning prospective black and female jurors inappro‐
priately. 
    A claim that has not been defaulted (because it had been 
raised in the state court proceedings and so was preserved) 
concerns  the  closing  argument  of  defense  counsel  in  the 
penalty  phase  of  the  trial,  when  he  said  he  wasn’t  afraid  to 
cry and beg for mercy for his client. On rebuttal the prosecu‐
tor told the jury that the defense counsel wasn’t “ashamed to 
cry, because he cries in every case” and that he—the prose‐
cutor—was in court to fight for the defendant’s victims and 
that  it  was  a  shame  he  hadn’t  been  allowed  to  present  evi‐
dence  about  them.  He  had  pictures  of  the  victims  in  his 
hands  as  he  said  this  even  though  he’d  been  forbidden  by 
the  judge’s  grant  of  a  motion  in  limine  to  show  the  jury  the 
pictures. 
    In  response  to  the  defense  counsel’s  objection  to  the 
prosecutor’s  cry‐baby  statements,  the  judge  struck  them 
from the trial record. When the prosecutor defiantly persist‐
ed, the judge ordered the jury removed from the court room 
6                                  Nos. 14‐3359, 04‐3549, 06‐2905 


and entertained but ultimately denied a motion for a mistri‐
al. With the jury out the judge reprimanded the prosecutor, 
who  when  the  jury  returned  apologized  to  the  jury,  the 
judge, and the opposing counsel. The judge told the jury to 
disregard  the  prosecutor’s  previous  remarks.  The  most  ob‐
jectionable such remark was that the defense counsel cries in 
every  case,  as  it  might  be  taken  to  imply  that  he  was  shed‐
ding crocodile tears in this one. But the judge was entitled to 
decide, as she did, that given the length and emotionality of 
the  trial  the  prosecutor’s  outburst  was  unlikely  to  have  af‐
fected  the  jury’s  verdict—which  moreover  under  Indiana 
law  at  the  time  was  only  advisory;  the  judge  had  the  ulti‐
mate  sentencing  authority  and  the  objectionable  remarks 
had been made in the penalty phase of the trial. See Darden 
v. Wainwright, 477 U.S. 168, 179–83 (1986). 
     Another claim that was not defaulted relates to testimony 
by the deputy sheriff who had driven Holmes to jail after his 
arrest. He testified that Holmes  had said  “first  degree  mur‐
der”  repeatedly  during  the  drive.  The  deputy  hadn’t  men‐
tioned this to the prosecutor who tried the case until shortly 
before the deputy testified, though he says he’d mentioned it 
to  others  previously.  The  trial  judge  granted  an  overnight 
recess to allow defense counsel to prepare cross‐examination 
of  the  deputy  sheriff.  Allowing  a  recess  was  preferable  to 
granting  a  mistrial,  the  remedy  urged  by  counsel.  Nor  is  it 
apparent  that  Holmes  was  significantly  harmed  by  the  tes‐
timony; the deputy didn’t say that Holmes had confessed to 
committing first‐degree murder. Holmes has contended that 
the deputy sheriff’s statements were false, but there is no ev‐
idence  of  this  besides  Holmes’s  say‐so.  He  makes  similar 
claims  concerning  the  testimony  of  the  surviving  victim  of 
Nos. 14‐3359, 04‐3549, 06‐2905                                      7 


the  murder  spree  and  the  girlfriend  of  his  accomplice’s 
brother, but these claims were defaulted. 
    The  defense  argues  that  Holmes’s  trial  lawyer  rendered 
ineffective  assistance  during  sentencing  by  not  advancing 
certain  arguments.  Actually  the  lawyer  had  argued  vigor‐
ously for mercy. He had pointed to Holmes’s disadvantaged 
and  abused  youth,  his  age  at  the  time  of  the  murders  (21), 
and  his  low  IQ  (79,  which  however  is  higher  than  70,  the 
conventional upper bound of serious intellectual disability). 
Holmes’s  lawyer  also  presented  evidence  that  Michael 
Vance,  who  the  government  claimed  was  Holmes’s  accom‐
plice,  had  been  the  leader  and  Holmes  his  accomplice.  The 
evidence included testimony from Holmes’s sister, and from 
a neuropsychologist, that Holmes was more a follower than 
a leader. And during his closing argument the lawyer point‐
ed out that Vance had used violence against a woman previ‐
ously,  had  once  threatened  someone  with  a  gun,  and  had 
taken the lead after the murders in this case in arranging to 
clean  up  the  traces.  The  trial  judge  remained  unconvinced 
that Vance had been the leader of the murder spree. She re‐
lied  on  evidence  that  included  Holmes’s  statements  threat‐
ening  the  victim,  a  revenge  motive,  and  his  concealing  and 
destroying evidence of the crime. Her decision was support‐
ed  by  other  evidence,  such  as  that  Holmes  had  claimed  re‐
sponsibility  for  the  killings  and  that  he  had  wounds  on  his 
hands  and  also a  significant  amount of  blood on him  when 
arrested. 
   The  defense  points  to  specifics  of  Vance’s  history  that 
came to light only during the state post‐conviction proceed‐
ings. That history included a previous arrest for armed rob‐
bery  and  allegations  of  domestic  violence,  indicating  that 
8                                   Nos. 14‐3359, 04‐3549, 06‐2905 


Vance “had a violent nature … [and] a more extensive crim‐
inal  history  than  the  defendant,  and  …  these  facts  were 
available and should have been known by counsel but were 
not  presented  at  trial.”  State  v.  Holmes,  supra,  728  N.E.2d  at 
173. Yet the Indiana Supreme Court affirmed the postconvic‐
tion  court’s  conclusion,  saying  that  Vance’s  “prior  miscon‐
duct was not relevant to the circumstances of the crime and 
the character  of this  defendant”  and “that trial counsel pre‐
sented  essentially  all  of  the  same  background  evidence  as 
was presented on post‐conviction review and that counselʹs 
assistance  cannot  be  faulted  as  objectively  unreasonable  for 
failing to add more of the same.” Id. at 173–74. 
    There  is  tension  between  the  two  statements  we  just 
quoted: that Holmes’s lawyer should have dwelled more on 
Vance’s history but that the history was irrelevant to wheth‐
er  he  had  been  the  instigator  of  the  murders.  But  the  law‐
yer’s  omission  did  not  demonstrate  ineffective  assistance  of 
counsel.  He  made  the  essential  points  about  Vance  during 
his closing argument at sentencing, pointing out that Vance’s 
criminal  history  included  “beating  a  woman”  and  “an  inci‐
dent with a gun … [where] he got angry over a traffic acci‐
dent and went and got a gun to threaten someone,” and the 
trial  judge  heard  further  evidence  about  Vance’s  involve‐
ment in this crime, including the surviving victim’s testimo‐
ny that it was Vance who did most of the talking rather than 
Holmes.  Nevertheless  the  judge  was  entitled  to  conclude 
that  Holmes  was  more  culpable  than  Vance,  since  Holmes 
planned  the  murders,  had  a  revenge  motive,  and  tried  to 
cover up the crime. 
  The jury found Holmes guilty of first‐degree murder but 
was  not  asked  to  determine  whether  he  was  an  accomplice 
Nos. 14‐3359, 04‐3549, 06‐2905                                        9 


as opposed to the actual perpetrator and whether he intend‐
ed  to  kill  the  victims.  A  criminal  defendant  “who  aids  and 
abets a felony in the course of which a murder is committed 
by  others  but  who  does  not  himself  kill,  attempt  to  kill,  or 
intend  that  a  killing  take  place  or  that  lethal  force  will  be 
employed” may not be sentenced to death. Enmund v. Flori‐
da,  458  U.S.  782,  797  (1982).  Holmes  contends  (a  contention 
that’s  been  preserved)  that  the  absence  of  a  jury  finding  on 
precisely how he was  guilty of first‐degree murder makes it 
impossible to know whether he is eligible for the death pen‐
alty. But to convict of first‐degree murder the jury had only 
to  find,  as  stated  in  the  judge’s  instructions,  that  Holmes 
himself had killed the victims “while committing or attempt‐
ing  to  commit  a  robbery.”  See  Ind.  Code  § 35‐42‐1‐1  (1992). 
The “reckless disregard for human life implicit in knowingly 
engaging in criminal activities known to carry a grave risk of 
death  represents  a  highly  culpable  mental  state,  a  mental 
state that may be taken into account in making a capital sen‐
tencing  judgment  when  that  conduct  causes  its  natural, 
though  also  not  inevitable,  lethal  result.”  Tison  v.  Arizona, 
481 U.S. 137, 157–58 (1987); see also Schad v. Arizona, 501 U.S. 
624, 644–45 (1991) (plurality opinion). So, the jury necessarily 
found Holmes  guilty of  a crime that involves sufficient dis‐
regard for human life to allow for a death sentence. 
   Though the jury determined guilt on the basis of section 
35‐42‐1‐1, pursuant to Indiana’s death penalty statute at the 
time the judge, not the jury, determined whether to impose 
the  death  penalty.  Although  Ring  v.  Arizona,  536  U.S.  584 
(2002), holds that capital defendants are entitled to a jury de‐
termination  of  any  fact  on  which  the  legislature  conditions 
the death sentence, the holding does not apply retroactively. 
Schriro v. Summerlin, 542 U.S. 348, 358 (2004). 
10                                   Nos. 14‐3359, 04‐3549, 06‐2905 


    Holmes presents still  other  arguments,  but  we  have  dis‐
cussed the strongest ones and adopt the district court’s anal‐
ysis  of  the  others.  The  least  of  the  other  arguments  is  his 
lawyers’  claim  to  be  entitled  to  bigger  attorneys’  fees  than 
have  been  awarded  to  them  so  far.  That’s  an  issue  for  the 
district court to address in the first instance. 
     The challenge to the denial of a stay of the habeas corpus 
proceeding having failed and the petition for habeas corpus 
relief having been rejected, Holmes retains a right to a hear‐
ing to determine whether he is sufficiently mentally compe‐
tent  to  be  put  to  death  for  the  murders  he  committed.  See 
Ford  v.  Wainwright,  477  U.S.  399  (1986).  As  the  Supreme 
Court  said  in  Panetti  v.  Quarterman,  551  U.S.  930,  946–47 
(2007),  “the  statutory  bar  on  ‘second  or  successive’  applica‐
tions does not apply to a Ford [v. Wainwright] claim brought 
in  an  application  filed  when  the  claim  is  first  ripe”  (emphasis 
added). No such hearing has been held, because the state has 
yet to set an execution date, which must precede the hearing. 
Id.  at  947; Stewart  v.  Martinez‐Villareal,  523  U.S.  637,  643 
(1998).  We  cannot  jump  the  gun  by  ordering  the  district 
court  to  hold  such  a  hearing,  as  that  would  violate  the  re‐
quirement  in  28  U.S.C.  § 2254(b)(1)(A)  that  a  defendant  ex‐
haust  all  available  state  remedies  before  turning  to  the  fed‐
eral  courts  for  relief  should  he  strike  out  in  the  state  court 
system. Those remedies will not be exhausted until the Indi‐
ana state courts decide whether Holmes is mentally compe‐
tent to be executed. 
    Considering that he was convicted of the murders almost 
a quarter of a century ago and that if he fails to obtain relief 
in a hearing in the Indiana court system on his mental com‐
petency to  be executed and having thus exhausted his state 
Nos. 14‐3359, 04‐3549, 06‐2905                                       11 


remedies files a further petition for habeas corpus in the fed‐
eral  district  court  and  loses  and  appeals  once  again  to  us  it 
will be the fourth time that we are called on to render a deci‐
sion in this protracted litigation, we are dismayed at the pro‐
spect  that  looms  before  us  of  further  and  perhaps  endless 
protraction of federal judicial review of Holmes’s conviction 
and sentence. But we are obliged by section 2254(b)(1)(A) to 
proceed as just indicated. 
   In  conclusion,  the  rulings  of  the  district  court  appealed 
from  in  appeals  No.  14‐3359  and  No.  04‐3549  are  affirmed, 
and the appeal in No. 06‐2905 is dismissed.